Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 07/23/2021.
Claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more data processing units” performing the operations comprising “…receiving…”, “generating…” and “returning…” in claim 10. Claims 11-17 depend from claim 10 and recite further functions of the “one or more data processing units”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the disclosure, as originally filed, reveals the corresponding structure of the “one or more data processing units” to be “The processor(s) 1108 can be a single processing unit or a number of units, each of which could include multiple different processing units. The processor(s) can include a microprocessor, a microcomputer, a microcontroller, a digital signal processor, a central 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-20 of copending Application No. 16/384,769 (reference application) as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim differ only in that they are directed to different statutory categories of invention (system and method in the exemplary claims below, wherein the system of the . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
16/384,769
4. A computer-implemented method for









storing data using an append-only storage scheme in a software-defined storage network comprising a plurality of storage devices, wherein the plurality of storage devices comprise at least one append-only storage device and at least one random-access storage device, the method comprising: instantiating an 

receiving a request at the interface, the request comprising an identifier of a data object to be stored in the software-defined storage network using the append-only storage scheme, wherein the request is agnostic of details of the storage devices of the software-defined storage network; responsive to receiving the request at the interface:

tagging the data object with metadata indicating storage properties and constraints for the data object, wherein the storage properties and constraints are 
based on space allocation for the plurality of storage devices and at least one performance criterion for optimizing the append-only scheme, selecting one or both of a first physical storage location at the append-only device and a physical location at the random-access storage devices;

generating metadata for the data object indicating that the data object is an append-only object;

translating the request to one or more instructions for storing the data object in one or more of the storage devices using the append-only storage scheme;


causing the data object to be stored at one of the plurality of storage devices based on the instructions; and




updating the metadata to indicate a mapping between the data object and a stored location of the data object at the storage devices; and

returning, via the interface, data usable to render status information indicating that the data object has been appended.


one or more data processing units; and

a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more data processing units to perform operations comprising:

instantiating an interface for receiving storage requests for storing data in a software-defined storage network using an append-only storage scheme, the software-defined storage network comprising a plurality of storage devices including at least one append-only 








responsive to receiving a request at the interface, the request comprising an identifier of a data object to be stored in the software-defined storage network, wherein the request is agnostic of interfaces and hardware-specific details of the storage devices of the software-defined storage network, accessing:


data indicative of space allocation for the plurality of storage devices; and

based on the data and policies and at least one performance criterion for optimizing the append only service, selecting one or both of a first physical location at the append-only devices and a second physical location at the random-access storage devices for storing the data object;






generating metadata for the data object indicating that the data object is an append-only object;

translating the request to one or more instructions for storing the data object at the first or second physical storage 

causing the data object to be stored at the first or second physical storage location using a virtualized append-only storage scheme that is abstracted on top of the storage devices of the software-defined storage network; and

updating the metadata to indicate that the data object is to be stored as an append only object.


returning, via the interface, data usable to render status information indicating that the data object has been appended.


Similar mappings of the remaining claims would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention but have been omitted for the sake of brevity. Examiner notes that insofar as there are slight differences in limitations between one-to-one mappings of claims, there exists 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOURGEOIS et al. Pub. No. US 2018/0336210 A1 (hereafter Bourgeois).

With regard to claim 1, Bourgeois teaches a computer-implemented method (a computer-implemented method in at least ¶ [0044]) for storing data using an append-only storage scheme (of immutable write once ready[sic] many (WORM) records retention management on public cloud storage in at least ¶ [0044]) in a software-defined storage network (creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0045] and Cloud storage, a form of network based storage in at least ¶ [0010]) comprising a plurality of storage devices (writing items to the cloud storage in at least ¶ [0047] and Reference to “storage”, more formally a (data) storage device, as used herein as used herein may refer to, but is not limited to device for recording (storing) information (data). Storage  wherein the plurality of storage devices comprise at least one append-only storage device (Providing Item-level Write Once Read Many Compliance Storage Policies in Cloud Storage in at least ¶ [0002] and evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only) and at least one random-access storage device, the method comprising (in at least ¶ [0092] and random access memory devices in at least ¶ [0103]):
instantiating an interface (providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0038], a provided interface has been instantiated) for receiving storage requests for storing data (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020], writing, managing and classifying data is requesting storage of data (such as in content requests in ¶ [0086] and storage of items with policies defined through interface in ¶ [0046]) and providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039]) in the software-defined storage network (creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0045] and Cloud storage, a form of network based storage in at least ¶ [0010])
using an append-only storage scheme, using the append-only storage scheme (evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only),
wherein the interface is configured to receive requests that are agnostic of interfaces and hardware-specific details of the storage devices of the software-defined storage network; wherein the request is agnostic of details of the storage devices of the software-defined storage network (method of immutable write once ready many (WORM) records retention management on public cloud storage, comprising the steps of: creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0044] – [0045], requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester);
receiving a request at the interface (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020], writing, managing and classifying data is requesting storage of data (such as in content requests in ¶ [0086] and storage of items with policies defined through interface in ¶ [0046]) and providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039]),
the request comprising an identifier of a data object to be stored in the software-defined storage network (in at least ¶ [0046] and a document has a unique, addressable, storage location and can therefore be uniquely identified by this addressable location such as a universal resource locator (URL) for example used as a unique address used to access information on the Internet in at least ¶ [0088] and Connector needs to support includes, but is not limited to, get root location, get sub-locations, get items in location, and get an identifier, e.g. HSItem, for an item in at least ¶ [0111] – [0114], data objects are stored with an identifier so that they can be retrieved; also items must be identified to apply item-level WORM policies)
responsive to receiving the request at the interface (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020], writing, managing and classifying data is requesting storage of data (such as in content requests in ¶ [0086] and storage of items with policies defined through interface in ¶ [0046]) and providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039]): generating metadata for the data object indicating that the data object is an append-only object (The inventors introduced the concept of WORM <append-only> retention and item-level retention periods within a cloud archive. For data that must be preserved with event-event decision making, embodiments of the invention provide for the concept of retention where item versions are in a “WORM pending” state. This means that the items do not have an explicit retention period defined when initially written/archived. However, in setting “WORM pending” a minimum retention period can 
based on space allocation for the plurality of storage devices (in at least ¶ [0039] and ¶ [0045] and providing a user interface allowing the definition of item-level WORM policies that consist of selection criteria and output retention periods by a user in at least ¶ [0046] and Providing Item-level Write Once Read Many Compliance Storage Policies in Cloud Storage in at least ¶ [0002] and evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047] and in at least ¶ [0092] and random access memory devices in at least ¶ [0103], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only, therefore, evaluating item-level WORM policies during the process of writing to cloud storage is evaluating the policies of the software-defined cloud storage based on append-only and random-access storage devices (if storage device implementing WORM -> append only device, if not -> random-access device and based on the item-level WORM policy evaluation, determining which type of device to write to)) and
at least one performance criterion for optimizing the append only scheme (Organizations generally must comply with regulatory requirements to preserve records for a defined period of time after a specific event. Accordingly, they require an efficient method of managing this retention within their cloud storage just as they do upon their local in-house storage systems. Accordingly, the inventors establish records (data) to be , retention criterion for optimizing performance of the WORM (append-only) storage by providing mechanism for period of time until data may be deleted and storing in accordance with retention period to efficiently manage data and lifetime),
selecting one or both of a first physical storage location at the append-only device and a physical location at the random-access storage devices (in at least ¶ [0045] – [0047] and distributed data in cloud in at least ¶ [0010] and a document has a unique, addressable, storage location and can therefore be uniquely identified by this addressable location such as a universal resource locator (URL) for example used as a unique address used to access information on the Internet in at least ¶ [0088] and the basic functionality the Connector needs to support includes, but is not limited to, get root location, get sub-locations, get items in location, and get an identifier, e.g. HSItem, for an item in at least ¶ [0114], storage location of ‘document’ (item, data, content, et cetera) is selected based source repositories and what content should be archived to the cloud in at least ¶ [0039] and WORM policies in at least ¶ [0046]);
translating the request to one or more instructions for storing the data object at the selected physical storage locations using the append-only storage scheme (a computer, a server, a cluster of servers, a cluster of computers, a web appliance, a distributed computing environment, a cloud computing environment, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. The term “machine” may also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein in at least ¶ [0283] and ¶ [0110], cloud network comprised of many machine with “multiple sets) of instructions”. These machine must translate into instructions mutually understood to communicate the storage of data with the WORM scheme as in ¶ [0046] – [0047]);
causing the data object to be stored at the selected physical storage locations (evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], evaluating/using WORM (append-only) scheme while writing/storing data); and
updating the metadata to indicate a mapping between the data object and the stored locations of the data object at the storage devices (providing a user interface allowing the definition of item-level WORM policies that consist of selection criteria and output retention periods by a user; evaluating during a process of writing items to the cloud storage each item against each WORM policy and the longest WORM retention period is used to set the retention time on item versions that meet the policies; and optionally, deleting those items whose retention period has expired in at least ¶ [0046] – [0048], retention expiration (metadata) updates to remove the WORM append-only restriction and allows the items to be deleted (indicating full access service)); and
returning, via the interface, data usable to render status information indicating that the data object has been appended (A user accesses a GUI of the RS-SAP which allows the user to: query items in the archive using metadata that is enabled for event-based retention; upon issuing a query and seeing results, the user can trigger retention for the items; and when triggering retention, the user can specify the explicit retention period that is to be applied in at least ¶ [0172] – [0176], GUI allows user to query and see (status rendered) data stored (appended) with WORM policy (i.e., data with retention period is WORM append only data as in ¶ [0046] – [0047])).

With regard to claim 2, Bourgeois teaches the interface is configured to render a user interface for receiving the requests for storage of the data object (providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039]); and
the user interface is configured to receive an identifier for the data object (in at least ¶ [0046] and a document has a unique, addressable, storage location and can therefore be uniquely identified by this addressable location such as a universal resource locator (URL) for example used as a unique address used to access information on the Internet in at least ¶ [0088] and Connector needs to support includes, but is not limited to, get root location, get sub-locations, get items in location, and get an identifier, e.g. HSItem, for an item in at least ¶ [0111] – [0114], data objects are stored with an identifier so that they can be retrieved; also items must be identified to apply item-level WORM policies) and
an indication that the data object is to be stored in an append-only format (evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only).

With regard to claim 3, Bourgeois teaches tagging the data object with metadata indicating storage properties and constraints for the data object, wherein the storage properties and constraints are enforced by a file system or virtualization system (The inventors introduced the concept of WORM <append-only> retention and item-level retention periods within a cloud archive <virtualization system>. For data that must be preserved with event-event decision making, embodiments of the invention provide for the concept of retention where item versions are in a “WORM pending” state. This means that the items do not have an explicit retention period defined when initially written/archived. However, in setting “WORM pending” a minimum retention period can be defined that specifies the minimum clock that can be set when an explicit retention period is eventually specified in at least ¶ [0148] and tagging private/sensitive data as part of a policy evaluation process for archiving to cloud storage <virtualization system> in at least ¶ [0038]).

With regard to claim 4, Bourgeois teaches determining instructions for storing the data object in accordance with its metadata based on the storage device where the data object is stored (evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only and method of immutable write once ready many (WORM) records retention management on public cloud storage, comprising the steps of: creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0044] – [0045], requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester).

With regard to claim 5, Bourgeois teaches wherein the data usable to render status information comprises data indicating a stored status of the data object while abstracting details of the storage device and indicates that the data object is available for retrieval but not editing (A user accesses a GUI of the RS-SAP which allows the user to: query items in the archive using metadata that is enabled for event-based retention; upon issuing a query and seeing results, the user can trigger retention for the items; and when triggering retention, the user can specify the explicit retention period that is to be applied in at least ¶ [0172] – [0176], GUI allows user to query and see (status rendered) data stored (appended) with WORM policy (i.e., data with retention period is WORM append only data as in ¶ [0046] – [0047]) and method of immutable write once ready many (WORM) records retention management on public cloud storage in at least ¶ [0044] – [0045], requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only [i.e., available for retrieval but not editing]) policies within a public cloud with unknown devices/configurations from the perspective of the requester).

With regard to claim 6, Bourgeois teaches wherein an option is provided for converting the storage type from append-only to full access storage (providing a user interface allowing the definition of item-level WORM policies that consist of selection criteria and output retention periods by a user; evaluating during a process of writing items to the cloud storage each item against each WORM policy and the longest WORM retention period is used to set the retention time on item versions that meet the policies; and optionally, deleting those items whose retention period has expired in at least ¶ [0046] – [0048], retention expiration (metadata) updates to remove the WORM append-only restriction and allows the items to be deleted (indicating full access service)).

With regard to claim 8, Bourgeois teaches providing an option for a total size for appended data associated with a user to be trimmed, wherein stored data associated with the user is deleted in accordance with one or more criteria (evaluating during a process of writing items to the cloud storage each item against 

With regard to claim 9, Bourgeois teaches wherein the plurality of storage devices comprise all append- only storage devices, all random-access storage devices, or a combination of append-only and random-access storage devices (Providing Item-level Write Once Read Many Compliance Storage Policies in Cloud Storage in at least ¶ [0002] and evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only and in at least ¶ [0092] and random access memory devices in at least ¶ [0103]).

With regard to claim 10, Bourgeois teaches a system comprising: one or more data processing units (The electronic device 204 includes one or more processors 210 and a memory 212 coupled to processor(s) 210 in at least ¶ [0103]); and
a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more data processing units to perform operations comprising (The memory includes machine-readable code segments (e.g. software or software code) including instructions for performing, when executed by the processing system, one of more of the methods described herein in at least ¶ [0262]):
receiving a request at an interface configured to receive append-only storage requests in a software-defined storage network (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020], writing, managing and classifying data is requesting storage of data (such as in content requests in ¶ [0086] and storage of items with policies defined through interface in ¶ [0046]) and providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039])
comprising a plurality of storage devices (writing items to the cloud storage in at least ¶ [0047] and Reference to “storage”, more formally a (data) storage device, as used herein as used herein may refer to, but is not limited to device for recording (storing) information (data). Storage devices may hold information, process information, or both in at least ¶ [0092]) comprising at least one append-only storage device (Providing Item-level Write Once Read Many Compliance Storage Policies in Cloud Storage in at least ¶ [0002] and evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only) and at least one random-access storage device (in at least ¶ [0092] and random access memory devices in at least ¶ [0103]),
wherein the requests are agnostic of interfaces and hardware-specific details of the plurality of storage devices (method of immutable write once ready many (WORM) records retention management on public cloud storage, comprising the , requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester),
the requests comprising an identifier of a data object to be stored in the software-defined storage network (in at least ¶ [0046] and a document has a unique, addressable, storage location and can therefore be uniquely identified by this addressable location such as a universal resource locator (URL) for example used as a unique address used to access information on the Internet in at least ¶ [0088] and Connector needs to support includes, but is not limited to, get root location, get sub-locations, get items in location, and get an identifier, e.g. HSItem, for an item in at least ¶ [0111] – [0114], data objects are stored with an identifier so that they can be retrieved; also items must be identified to apply item-level WORM policies) using an append-only storage scheme (evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only);
responsive to receiving the request (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020]),
based on space allocation for the plurality of storage devices (in at least ¶ [0039] and ¶ [0045] and providing a user interface allowing the definition  and in at least ¶ [0092] and random access memory devices in at least ¶ [0103], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only, therefore, evaluating item-level WORM policies during the process of writing to cloud storage is evaluating the policies of the software-defined cloud storage based on append-only and random-access storage devices (if storage device implementing WORM -> append only device, if not -> random-access device and based on the item-level WORM policy evaluation, determining which type of device to write to)) and
at least one performance criterion for optimizing the append-only scheme (Organizations generally must comply with regulatory requirements to preserve records for a defined period of time after a specific event. Accordingly, they require an efficient method of managing this retention within their cloud storage just as they do upon their local in-house storage systems. Accordingly, the inventors establish records (data) to be immutable from its time of archival as the exact retention period may not be known for the data until a triggering event occurs whereby a specific retention period can be assigned to the associated record(s) in at least ¶ [0146] and evaluating during a process of writing items to the cloud storage each item against each WORM policy and the longest WORM retention period is used to set the retention time on item versions , retention criterion for optimizing performance of the WORM (append-only) storage by providing mechanism for period of time until data may be deleted and storing in accordance with retention period to efficiently manage data and lifetime),
selecting a physical storage location at the random-access storage devices (in at least ¶ [0045] – [0047] and distributed data in cloud in at least ¶ [0010] and a document has a unique, addressable, storage location and can therefore be uniquely identified by this addressable location such as a universal resource locator (URL) for example used as a unique address used to access information on the Internet in at least ¶ [0088] and the basic functionality the Connector needs to support includes, but is not limited to, get root location, get sub-locations, get items in location, and get an identifier, e.g. HSItem, for an item in at least ¶ [0114], storage location of ‘document’ (item, data, content, et cetera) is selected based source repositories and what content should be archived to the cloud in at least ¶ [0039] and WORM policies in at least ¶ [0046]; Examiner further notes that the claims makes no requirement as to whether or not the random-access storage device implements an append-only scheme, therefore, the claim limitation is met by an item-level policy not specifying append-only as well as an item-level policy specifying append-only stored on a random-access device that is implementing an append-only scheme);
generating metadata for the data object indicating the data object as an append-only object; causing the data object to be stored at the selected physical storage location (The inventors introduced the concept of WORM <append-only> , evaluating/using WORM (append-only) scheme while writing/storing data),
wherein a virtualization layer abstracts the append-only storage scheme from the interfaces and hardware-specific details of underlying append-only storage devices and random-access storage devices (method of immutable write once ready many (WORM) records retention management on public cloud storage, comprising the steps of: creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0044] – [0045], requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester); and
returning, via the interface, data usable to render status information indicating that the data object has been appended (A user accesses a GUI of the , GUI allows user to query and see (status rendered) data stored (appended) with WORM policy (i.e., data with retention period is WORM append only data as in ¶ [0046] – [0047])).

With regard to claim 11, Bourgeois teaches wherein the interface comprises a graphical user interface for receiving requests for storage of the data object (A user accesses a GUI of the RS-SAP which allows the user to: query items in the archive using metadata that is enabled for event-based retention; upon issuing a query and seeing results, the user can trigger retention for the items; and when triggering retention, the user can specify the explicit retention period that is to be applied in at least ¶ [0172] – [0176]).

With regard to claim 12, Bourgeois teaches wherein the graphical user interface is configured to receive an identifier for the data object (in at least ¶ [0046] and a document has a unique, addressable, storage location and can therefore be uniquely identified by this addressable location such as a universal resource locator (URL) for example used as a unique address used to access information on the Internet in at least ¶ [0088] and Connector needs to support includes, but is not limited to, get root location, get sub-locations, get items in location, and get an identifier, e.g. HSItem, for an item in at least ¶ [0111] – [0114], data objects are stored with an identifier so that they can be retrieved; also items must be identified to apply item-level WORM policies) and an indication that the data object is to be stored in an append-only format (evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only).

With regard to claim 13, Bourgeois teaches updating the metadata to indicate storage properties and constraints (providing a user interface allowing the definition of item-level WORM policies that consist of selection criteria and output retention periods by a user; evaluating during a process of writing items to the cloud storage each item against each WORM policy and the longest WORM retention period is used to set the retention time on item versions that meet the policies; and optionally, deleting those items whose retention period has expired in at least ¶ [0046] – [0048], retention expiration (metadata) updates to remove the WORM append-only restriction and allows the items to be deleted (indicating full access service)).

With regard to claim 14, a non-transitory computer-readable medium having encoded thereon computer-executable instructions (The memory includes machine-readable code segments (e.g. software or software code) including instructions for performing, when executed by the processing system, one of more of the methods described herein in at least ¶ [0262]) that, when executed, cause one or more processing units (The electronic device 204 includes one or more processors 210 and of a computing device to execute a method comprising (a computer-implemented method in at least ¶ [0044]):
instantiating an interface configured (providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0038], a provided interface has been instantiated)
to receive append-only storage requests (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020], writing, managing and classifying data is requesting storage of data (such as in content requests in ¶ [0086] and storage of items with policies defined through interface in ¶ [0046]) and providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039]) in a software-defined storage network comprising (creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0045] and Cloud storage, a form of network based storage in at least ¶ [0010])
at least one append-only storage device (Providing Item-level Write Once Read Many Compliance Storage Policies in Cloud Storage in at least ¶ [0002] and evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only) or random-access storage, device (in at least ¶ [0092] and random access memory devices in at least ¶ [0103])
wherein the append-only storage requests are agnostic of interfaces and hardware-specific details of underlying append-only storage devices and random-access storage devices (method of immutable write once ready many (WORM) records retention management on public cloud storage, comprising the steps of: creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0044] – [0045], requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester);
receiving a request at the interface (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020], writing, managing and classifying data is requesting storage of data (such as in content requests in ¶ [0086] and storage of items with policies defined through interface in ¶ [0046]) and providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039]), the request comprising an identifier of a data object to be stored at the software-defined storage network (in at least ¶ [0046] and a document has a unique, addressable, storage location and can therefore be uniquely identified by this addressable location such as a universal resource locator (URL) for example used as a , data objects are stored with an identifier so that they can be retrieved; also items must be identified to apply item-level WORM policies)
using an append-only storage scheme (evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only);
responsive to receiving the request at the interface (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020]), translating the request to one or more instructions for storing the data object in one or more of the storage devices using the append-only storage scheme (a computer, a server, a cluster of servers, a cluster of computers, a web appliance, a distributed computing environment, a cloud computing environment, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. The term “machine” may also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein in at least ¶ [0283] and ¶ [0110], cloud network comprised of many machine with “multiple sets) of instructions”. These machine must translate into instructions mutually understood to communicate the storage of data with the WORM scheme as in ¶ [0046] – [0047]),
the translating (in at least ¶ [0283] and ¶ [0110], These machine must translate into instructions mutually understood to communicate the storage of data with the WORM scheme as in ¶ [0046] – [0047], the translating instructions is based on the storage and optimization criteria that follows as the instructions perform the storage of data in accordance with the storage decisions made) based on space allocation for the software-defied storage network (in at least ¶ [0039] and ¶ [0045] and providing a user interface allowing the definition of item-level WORM policies that consist of selection criteria and output retention periods by a user in at least ¶ [0046] and Providing Item-level Write Once Read Many Compliance Storage Policies in Cloud Storage in at least ¶ [0002] and evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047] and in at least ¶ [0092] and random access memory devices in at least ¶ [0103], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only, therefore, evaluating item-level WORM policies during the process of writing to cloud storage is evaluating the policies of the software-defined cloud storage based on append-only and random-access storage devices (if storage device implementing WORM -> append only device, if not -> random-access device and based on the item-level WORM policy evaluation, determining which type of device to write to)) and
at least one performance criterion for optimizing the append-only scheme (Organizations generally must comply with regulatory requirements to preserve records for a defined period of time after a specific event. Accordingly, , retention criterion for optimizing performance of the WORM (append-only) storage by providing mechanism for period of time until data may be deleted and storing in accordance with retention period to efficiently manage data and lifetime);
generating metadata for the data object as an append-only object and causing the data object to be stored at the software-defined storage network using the instructions (The inventors introduced the concept of WORM <append-only> retention and item-level retention periods within a cloud archive. For data that must be preserved with event-event decision making, embodiments of the invention provide for the concept of retention where item versions are in a “WORM pending” state. This means that the items do not have an explicit retention period defined when initially written/archived. However, in setting “WORM pending” a minimum retention period can be defined that specifies the minimum clock that can be set when an explicit retention period is eventually specified in at least ¶ [0148] and tagging private/sensitive 
returning, via the interface, data usable to render status information indicating that the data object has been appended at the software-defined storage network (A user accesses a GUI of the RS-SAP which allows the user to: query items in the archive using metadata that is enabled for event-based retention; upon issuing a query and seeing results, the user can trigger retention for the items; and when triggering retention, the user can specify the explicit retention period that is to be applied in at least ¶ [0172] – [0176], GUI allows user to query and see (status rendered) data stored (appended) with WORM policy (i.e., data with retention period is WORM append only data as in ¶ [0046] – [0047])).

With regard to claim 15, Bourgeois teaches wherein the interface is a graphical user interface configured (providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039]) to receive requests for append-only storage of the data object without inputting a storage address or offset (method of immutable write once ready many (WORM) records retention management on public cloud storage, comprising the steps of: creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0044] – [0045], requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester).

With regard to claim 16, Bourgeois teaches wherein a storage device is selected for storing the data object with append-only properties, regardless of whether the selected storage device is an append-only device or a random-access device (method of immutable write once ready many (WORM) records retention management on public cloud storage, comprising the steps of: creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0044] – [0045], requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester).

With regard to claim 17, Bourgeois teaches wherein the method further comprises tagging the data object with metadata indicating storage properties and constraints (The inventors introduced the concept of WORM <append-only> retention and item-level retention periods within a cloud archive <virtualization system>. For data that must be preserved with event-event decision making, embodiments of the invention provide for the concept of retention where item versions are in a “WORM pending” state. This means that the items do not have an explicit retention period defined when initially written/archived. However, in setting “WORM pending” a minimum retention period can be defined that specifies the minimum clock that can be set when 

With regard to claim 18, Bourgeois teaches wherein the storage properties and constraints are enforced by a file system or virtualization system (The inventors introduced the concept of WORM <append-only> retention and item-level retention periods within a cloud archive <virtualization system>. For data that must be preserved with event-event decision making, embodiments of the invention provide for the concept of retention where item versions are in a “WORM pending” state. This means that the items do not have an explicit retention period defined when initially written/archived. However, in setting “WORM pending” a minimum retention period can be defined that specifies the minimum clock that can be set when an explicit retention period is eventually specified in at least ¶ [0148] and tagging private/sensitive data as part of a policy evaluation process for archiving to cloud storage <virtualization system> in at least ¶ [0038]).

With regard to claim 19, Bourgeois teaches wherein the data object is stored in accordance with its metadata regardless of the storage device where the data object is stored (method of immutable write once ready many (WORM) records retention management on public cloud storage, comprising the steps of: creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0044] – [0045], requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester).

With regard to claim 20, Bourgeois teaches wherein the data usable to render status information comprises data indicating a stored status of the data object (A user accesses a GUI of the RS-SAP which allows the user to: query items in the archive using metadata that is enabled for event-based retention; upon issuing a query and seeing results, the user can trigger retention for the items; and when triggering retention, the user can specify the explicit retention period that is to be applied in at least ¶ [0172] – [0176], GUI allows user to query and see (status rendered) data stored (appended) with WORM policy (i.e., data with retention period is WORM append only data as in ¶ [0046] – [0047]))
while abstracting details of the storage device (method of immutable write once ready many (WORM) records retention management on public cloud storage, comprising the steps of: creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0044] – [0045], requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over BOURGEOIS et al. Pub. No. US 2018/0336210 A1 (hereafter Bourgeois) as applied to claims 1-6 and 8-20 above and in further view of Marlatt et al. Pub. No. US 2015/0199366 A1 (hereafter Marlatt).

With regard to claim 7, Bourgeois teaches the method of claim 1, further comprising
Bourgeois does not specifically teach removing oldest data when data exceeds a maximum.
However, in analogous art Marlatt teaches providing an option for a maximum total size for appended data associated with a user, wherein data append requests for data that cause the maximum total size to be exceeded results in oldest data being deleted to allow the data object to be stored (when the storage medium 132 is full or meets some other specified maximum capacity threshold … if after deleting all of the data that exceeds the maximum retention time, the storage threshold continues to be exceeded, the program may delete the next oldest data in at least ¶ [0073] - [0074]).
.

Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. Applicant argues in substance:

Bourgeois does not disclose selecting physical storage locations at the append-only devices and the random-access storage devices for storing the data object, based on space allocation at least one performance criterion for optimizing the append only scheme. 
With regard to point (a), Examiner respectfully disagrees with Applicant. First, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant 
Further, Bourgeois teaches providing a user interface allowing the definition of item-level WORM policies that consist of selection criteria and output retention periods by a user in at least ¶ [0046] and Providing Item-level Write Once Read Many Compliance Storage Policies in Cloud Storage in at least ¶ [0002] and evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047] and in at least ¶ [0092] and random access memory devices in at least ¶ [0103]. WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only, therefore, evaluating item-level WORM policies during the process of writing to cloud storage is evaluating the policies of the software-defined cloud storage based on space allocation of the 
Of particular note, the claims provide no real basis for policies prioritizing append-only versus random-access, rather, the claim merely requires a system with both append-only and random-access devices and selecting one or the other device based on both types being present. As shown in rejection above and immediately above in this response, Bourgeois meets this criteria and thus teaches the limitations as claimed. Further, by selecting the appropriate device that either implements append-only or not depending on the item-level policy of the object being stored, performance within the append-only scheme is being optimized because those items that should/require append-only are stored on devices implementing append-only and those object that should not/don’t require append-only can be stored on random-access devices not implementing append-only.
Argument has not been found to be persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRADLEY A TEETS/Primary Examiner, Art Unit 2195